     Case 5:20-cv-02342-RGK-JDE Document 12 Filed 01/15/21 Page 1 of 1 Page ID #:116




 1                                                                  JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                EASTERN DIVISION
11    KENYON DARRELL BROWN,                   )      No. 5:20-cv-02342-RGK (JDE)
                                              )
12                      Petitioner,           )
                                              )      JUDGMENT
13                       v.                   )
                                              )
      DAISY SHIM, San Bernardino County       )
14                                            )
      District Attorney,                      )
15                                            )
                        Respondent.           )
16
17
18          Pursuant to the Order Summarily Dismissing Action,
19          IT IS ADJUDGED that the action is dismissed without prejudice.
20
21
      Dated: January 15, 2021
22
                                                  ______________________________
23                                                R. GARY KLAUSNER
24                                                United States District Judge

25
26
27
28
